Citation Nr: 9932763	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  96-13 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from an April 1995 rating determination by the Albuquerque, 
New Mexico, Regional Office (RO).


FINDING OF FACT

The medical evidence of record reasonably establishes that 
the veteran incurred panic disorder in service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, panic 
disorder has been shown to be of service origin.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A careful review of the service medical records shows that 
the veteran was hospitalized in January 1993 after expressing 
homicidal ideation toward his wife.  On examination there was 
no evidence of psychosis or organicity.  The final diagnosis 
was severe personality disorder with borderline antisocial 
and histrionic feature, existing prior to service.  The 
diagnosis of adjustment disorder was also recorded in 
service.  The veteran was discharged from service on the 
recommendation of the examiners.  The veteran's discharge 
papers show that he was in the United States Navy and was an 
acoustic equipment maintenance technician.  His medals and 
decorations do not include any connoting participation in 
combat.

Private treatment records include a February 1994 report from 
H.D. Harper, Ph.D. who indicated that during the clinical 
interview the veteran described some PTSD symptoms but not 
enough to qualify for the diagnosis.  The veteran also 
described symptoms of generalized anxiety disorder for which 
he met the criteria.  Dr. Harper did not find evidence of a 
personality disorder present during examination.

Also of record is an April 1994 report from W.R. Townsend-
Parchman, M.D. which contains diagnoses of panic disorder, 
claustrophobia and possible PTSD.  The examiner noted that 
there was insufficient clinical criteria to make the full 
diagnosis of PTSD.  The examiner concluded that the veteran's 
symptoms were precipitated by his submarine duty and were not 
part of a pre-existing condition or personality disorder.  
The veteran's problems have persisted and required on-going 
treatment, psychotherapy and medication.  

On VA examination in August 1996, the veteran showed the 
emotional appearances of anxiety and generalized discomfort, 
and the examiner noted the prior diagnoses of anxiety 
disorder, claustrophobia and adjustment disorder appeared 
justified.  The examiner further noted that all of these may 
culminate in the summary of PTSD because currently the 
veteran was not serving in a submarine, but had the symptoms 
he acquired in service.  The clinical impression was mild to 
moderate PTSD characterized by anxiety feeling, 
claustrophobia and post social adjustment and nightmares.  

VA outpatient treatment records show the veteran was 
evaluated in January 1994 for symptoms of stress, anxiety, 
depression and PTSD.  

Also of record is a February 1994 report from V. M. Cox, Jr., 
M.D.  Dr. Cox reported that in service the veteran was 
assigned to submarine duty and during that time underwent an 
intense and highly stressful period until his discharge.  He 
stated, in part, that the selective nature of the veteran's 
symptoms suggested an unusual form of conversion disorder.  
More importantly, he stated that the veteran's condition 
occurred while on active duty, was related to service 
conditions and did materially reduce the veteran's 
circumstances, with the veteran describing as sequelae 
nightmares, problems with relationships and general 
withdrawal from social contact.  

Private treatment records dated from January to July 1994 
show continued psychiatric treatment of the veteran.  

On VA examination in October 1998 the veteran stated that his 
psychiatric symptoms began during the last year of his 
service while he was stationed aboard a submarine.  He sated 
that he began having panic attacks while on board the 
submarine and that these worsened the longer he was out to 
sea.  He stated that fellow crewmen, who knew of the attacks, 
would tease him and play tricks on him such as locking him in 
a darkened, small chamber as a practical joke.  He stated 
that he became panicked during some of these pranks and 
blacked out and lost consciousness.  The veteran described 
his attacks as a rapid onset of shortness of breath, 
palpitations, tightness in the chest, fear of dying, 
diaphoresis, shaking, weakness and fear of going crazy.  He 
stated that on numerous occasions when he had a panic attack 
on board, he would "completely lose it" and run screaming 
up and down the halls of the submarine until his shipmates 
subdued him.  He has had attacks on an occasional basis since 
his discharge that occur mostly at night and seemed to be 
associated with dreams of being on a submarine and a fear of 
drowning.  Toward the end of the veteran's military career he 
became so afraid of being on board the submarine that that he 
began to have significant conflicts with his commanding 
officers.  He stated that he left on unauthorized absence for 
two periods after being denied a request to be relieved from 
submarine duty.  He stated that he also threatened the 
submarine's captain that if he were taken down in the 
submarine again he would open the sea doors and drown the 
entire crew.  The veteran also threatened to shoot his ex-
wife who had recently separated from him.

The examiner's clinical assessment was that the veteran had a 
rather confusing psychiatric history, most of which appeared 
to be related to his submarine service.  The diagnosis was 
panic disorder without agoraphobia and alcohol dependence in 
full remission.  The examiner further concluded that the 
veteran clearly met the diagnostic criteria for panic 
disorder but did not quite meet the diagnostic criteria for 
PTSD.  In addition, his past personality disorder was open to 
question.  His past diagnoses of generalized anxiety disorder 
and dysthymia also did not appear to meet the criteria for 
these diagnoses at present.

In June 1999, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing before a 
Traveling Member of the Board.  He related the circumstances 
surrounding the events in service as well as his mental 
condition during active duty.


Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to service connection for a panic disorder is 
well grounded within the meaning of 38 U.S.C.A. § 5107 in 
that his claim is plausible, that is meritorious on its own 
or capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App 78 (1990). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  The disorder for which 
a veteran seeks service connection must be considered on the 
basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  38 C.F.R. § 3.303(a) (1999).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  When a reasonable 
doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. § 3.102 (1999).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c) (1999).  A personality disorder is 
not considered a disability for VA compensation purposes.  
38 C.F.R. §§ 3.303 4.9 (1999)

With respect to the issue of whether the veteran's current 
panic disorder should be considered service-connected, it is 
the opinion of the Board that the evidence is at least in 
equipoise.  Service medical records document psychiatric 
treatment, but are negative for any definite clinical 
diagnosis relative to such symptomatology other than 
personality disorder.  The separation examination was also 
negative for any clinical findings or diagnosis.  However, 
post service private records from February 1994 and 
subsequent private and VA medical records document findings 
of panic disorder and anxiety disorder.  Specifically, one 
examiner noted the veteran's panic disorder was precipitated 
by his submarine duty and was not part of a pre-existing 
condition or personality disorder.  Most recently the VA 
examiner in 1998 opined the veteran had a rather confusing 
psychiatric history most of which appeared to be related to 
his submarine service while in the Navy.  The examiner 
further concluded that the veteran clearly met the diagnostic 
criteria for panic disorder.  The Board recognizes that only 
adjustment disorder and a personality disorder were diagnosed 
in service, and that the post-service medical record shows 
conflicting diagnoses.  However, in view of the several 
diagnoses of panic disorder and the medical opinion that this 
is attributable to service, the Board finds that the evidence 
on this point, whether panic disorder was incurred in 
service, is at least in equipoise.  As such, the benefit of 
the doubt in resolving the issue is required to be given to 
the claimant.  

Service connection for panic disorder is in order  38 
U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 1999).  With 
application of the benefit-of-the-doubt rule, the Board 
concludes that the veteran's panic disorder was incurred in 
service.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999).

As to an acquired psychiatric disorder other than panic 
disorder, the medical evidence of record does not establish 
the current presence of anxiety disorder or dysthymia.  These 
disorders were shown, most recently by the VA in 1998, as not 
meeting the criteria.  In addition PTSD has not been 
demonstrated.  The VA examiner concluded that the veteran did 
not meet the diagnostic criteria for PTSD.  Thus, the Board 
finds that there is no basis for service connection for an 
acquired psychiatric disorder other than panic disorder, 
which is now recognized as service-connected.    


ORDER

Service connection for panic disorder is granted.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

